Citation Nr: 0526421	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  05-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lumbar stenosis as 
secondary to service connected residuals of cold injury to 
the feet.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hip condition as 
secondary to service connected residuals of cold injury to 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO confirmed and continued previous denials of service 
connection for lumbar stenosis and hip condition.

As addressed in the decision below, the appeals to reopen the 
claims for service connection for lumbar stenosis and hip 
condition are granted.  The claims for service connection for 
lumbar stenosis and hip disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed April 2002 RO rating decision denied claims 
for service connection for lumbar stenosis and hip condition, 
claimed on the basis that such were caused and/or aggravated 
by service connected residuals of cold injury disability.

2.  Additional evidence submitted since the RO's April 2002 
decision is new and material as it includes a competent 
opinion that the current spine and hip disabilities are 
proximately due to service connected residuals of cold injury 
to the feet.


CONCLUSIONS OF LAW

1.  The RO's April 2002 decision denying service connection 
for lumbar stenosis is final.  38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2001).


2.  The RO's April 2002 decision denying service connection 
for hip disability is final.  38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2001).

3.  The evidence added to the record subsequent to the RO's 
April 2002 rating decision denying service connection for 
lumbar spine disability is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

4.  The evidence added to the record subsequent to the RO's 
April 2002 rating decision denying service connection for hip 
disability is new and material; the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for lumbar 
stenosis and hip condition.  The RO has reopened but 
continued the denial of previous final decisions on these 
claims.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  

An RO decision dated April 2002 denied claims for service 
connection for lumbar stenosis and hip disability on the 
basis that the evidence did not show that such disabilities 
were caused and/or aggravated by his service connected 
residuals of cold injury to the feet.  The RO notified the 
veteran of this decision by letter dated May 17, 2002, but 
the veteran did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2001) (a 
Notice of Disagreement (NOD) shall be filed with the agency 
of original jurisdiction within 1-year from the date that the 
agency mails notice of the determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2004).


The veteran filed a claim to reopen in July 2004, and this 
appeal ensues from the RO's August 2004 rating decision 
confirming and continuing the previous denials of service 
connection for lumbar stenosis and hip disability.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established on a secondary 
basis for disability which is proximately due to or the 
result of a service connected disease or injury.  See also 
38 C.F.R. § 3.310(a) (2004).  The Court of Appeals for 
Veterans Claims has construed this provision as entailing 
"any additional impairment of earning capacity resulting from 
an already service connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The benefit of 
the doubt rule, however, does not apply to a new and material 
evidence analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a),
as follows: 

(1)  Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses.

(2)  Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
lay person.

Evidence before the RO in April 2002 included service medical 
records that showed a diagnosis of trench foot, bilateral, 
moderate in November 1944.  Post-service records included a 
May 22, 2001 report from Dr. J. Michael Cochran indicating 
that the veteran suffers from gait disfunction secondary to 
four conditions, including peripheral neuropathy, a history 
of right femoral head interosseous lipoma, spinal stenosis at 
multiple levels (most severe at L4-5), and multi-factorial 
gait dysfunction.  Additionally, a March 5, 2001 magnetic 
resonance imaging (MRI) scan of the lumbar spine noted 
"severe multilevel spondylosis with stenoses," "near 
critical stenosis of the central spinal canal at L4-5," and 
"severe multilevel neuroforaminal compromise."  No definite 
disc herniation was seen at any level.  An MRI of the pelvis 
done on May 7, 2001 found a "2.5 cm lesion along the right 
superolateral aspect of the femoral head following signal 
characteristics consistent with fat.  The appearance is 
suspicious for possible interosseous lipoma.  Bone infarct 
cannot be excluded."  A VA examination conducted on April 
12, 2002 opined that degenerative joint disease, both feet, 
was as likely as not related to his cold injury, and that the 
peripheral neuropathy was also as likely as not related to 
his cold injury.  The evidence of record, however, did not 
include a competent medical opinion concerning whether the 
veteran manifested any current disability of the lumbar spine 
and/or hip that was proximately due to service connected 
residuals of cold injury to the feet.

Evidence of record since the RO's 2002 decision includes an 
October 1, 2004 statement from Richard A. Cappiello, M.D., 
which provides a current diagnosis of generalized 
osteoarthritis and indicates that nerve conduction testing 
confirms peripheral neuropathy.  Dr. Cappiello opines that 
the veteran's frostbite injury of WW II caused a peripheral 
neuropathy involving the lower extremities, which in turn, 
has resulted in a progressively worsened gait imbalance.  Dr. 
Cappiello further opines that the veteran's progressive gait 
imbalance has aggravated and/or accelerated arthritic changes 
in his lumbar spine and right hip.

The Board finds that this opinion is both new and material as 
it includes competent medical opinion suggesting that the 
veteran's current lumbar stenosis and right hip disability 
may be proximately due to service connected disability.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000) (medical 
opinion based on statements made by the veteran was deemed 
competent where recited veteran history was accurate and the 
examiner exercised accepted medical principles in arriving at 
the opinion).  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, did not constitute competent medical evidence.).  
This nexus opinion cures the evidentiary defect, or 
unestablished fact, at the time of the RO's April 2002 
decision.  It also raises a reasonable possibility of 
substantiating the claims when viewed in the context of the 
entire record.  38 C.F.R. § 3.156(a) (2004).  The Board, 
therefore, reopens the claims of entitlement to service 
connection for lumbar spine and hip disability for review of 
the claims on the merits.

For the reasons cited in the remand discussion below, the 
Board is of the opinion that further development of the 
claims is necessary.


ORDER

The claim for service connection for lumbar stenosis is 
reopened.  To this extent only, the appeal is granted.

The claim for service connection for hip disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

As indicated above, the Board finds that the veteran has 
submitted competent medical evidence which suggests that his 
current lumbar stenosis and right hip disability may have 
been incurred or aggravated by service connected residuals of 
cold injury.  The statement by Dr. Cappiello, however, is not 
based upon review of the claims folder and it is unclear as 
the exact diagnosis of the claimed hip disabilities.  
Therefore, the Board finds that medical opinion is necessary 
in order to decide the merits of the claim, see 38 U.S.C.A. 
§ 5103A(d), and that the veteran should be afforded VA 
examination in order to determine the nature and etiology of 
his hip disability and currently diagnosed lumbar stenosis.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Take the appropriate steps to obtain 
the following information and evidence: 
(a) Complete clinic records from the West 
Palm Beach, VA Medical Center (VAMC) 
since August 2004; (b) Complete clinic 
records from Richard A. Cappiello, M.D.; 
and (c) Complete clinic records from 
Mitchell Perelman, M.D.

2.  Following the receipt of any 
additional records, the veteran should be 
afforded VA examination for the purpose 
of determining the nature and etiology of 
any currently manifested lumbar spine 
disability and/or hip disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review.  For each diagnosis involving 
the lumbar spine or the hip, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is proximately due to service 
connected residuals of cold injury to the 
feet (including any gait imbalance due to 
cold injury residuals) and/or whether it 
is at least as likely as not that there 
is any additional impairment, proximately 
due to the service-connected residuals of 
cold injury to the feet, involving any 
diagnosis concerning the lumbar spine or 
hip.

3.  Following completion of the foregoing 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant and his 
representative should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


